By the Court. Oakley, Ch. J.
In this- case there was a sale of cotton by a written contract, deliverable in thirty days, the purchaser depositing at the time, five dollars per bale. The property was to remain in the possession of the seller, at the expense of the purchaser, who was to pay storage and insurance ; and he was also to pay interest on the price after ten days. The property' was destroyed by fire within the thirty days, so that there could be no delivery by the seller. The purchaser now sues, on the ground that the contract has failed, and he is entitled to recover back the deposit.
The general principle undoubtedly is, that on a contract of sale, where the title to the goods does not pass, if there be a failure to perform on the part of the seller, the buyer may recover back whatever he has paid on the purchase. But the defendants contend, that although the title to the property did not pass, the actual interest did vest in the plaintiffs, and that the deposit was made, to indemnify the defendants against a depreciation in the price.
In this case, the obligation to deliver the cotton was complete by the contract. The purchaser was to pay insurance and storage, and the equitable interest was in him. The property was left with the seller as a security for the payment of the purchase money. The true construction and meaning of the parties, evidently was, that the deposit was to be a part payment of the price and to secure the seller against loss, the prop! erty remaining as security also, to the extent of its value.
The insurance money has covered its value, but the price fell in the market, and the sole question is, on whom is to fall the loss in the price.
We can see no other possible motive for the deposit, than to *7secure against this very contingency, where the seller retained the goods, their whole value was covered by insurance, and all was evidently at the risk of the purchaser. We have no doubt that this is the true construction of the contract between the parties; and the defendants are entitled to retain the deposit to make up the contract price of the cotton.
Judgment for the defendants.